Citation Nr: 1133726	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for acute myeloid leukemia, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Margaret Costello, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision issued by the RO, which denied the benefit sought on appeal.  A hearing at the RO before the undersigned Acting Veterans Law Judge was held in July 2011.  At the time of such hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for graft versus host disease, peripheral neuropathy of the hands and feet, and cataracts have been raised by the record at the Veteran's July 2011 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, acute myeloid leukemia is related to exposure to herbicides coincident with his service in Vietnam.  


CONCLUSION OF LAW

Acute myeloid leukemia was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for acute myeloid leukemia herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the evidence reflects that the Veteran's cancer did not manifest in service or for many years thereafter.  As such, presumptive service connection based on a chronic disease is not warranted.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In this regard, the Veteran's service records confirm that he served in the Republic of Vietnam from October 1970 to July 1971.  Therefore, he is presumed to have been exposed to herbicides coincident to such service.

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).  However, acute myeloid leukemia (AML) is not a disease for which presumptive service connection based on herbicide exposure is warranted.  Even though the presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for AML with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Initially, the Board notes that the Veteran does not claim, nor does the evidence of record show that his AML was manifested in service or until several decades after his separation from service.  Rather, the Veteran contends that his AML, first diagnosed in 2007, was caused by or otherwise related to exposure to herbicides during his service in Vietnam.  

Private medical records showed that the Veteran was evaluated for abnormal laboratory studies in January 2007, and reported that he had been feeling poorly since an acute onset of uticaria in September 2006.  The records showed that he had no significant prior medical history other than hypercholesterolemia and the episode of uticaria, for which he was treated with Prednisone.  Subsequent diagnostic studies confirmed the diagnosis of AML in January 2007.  

In August 2007, the Veteran was examined by VA to determine the etiology of his AML.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history and the clinical and diagnostic findings on examination.  The diagnoses included AML and peripheral neuropathy of the upper and lower extremities secondary to AML.  The examiner noted that exposures to certain toxic chemicals, including dioxins are known to contribute to the development of various cancers, though the exact cause and effect was not entirely clear.  A study by the National Institute of Health in 1969 concluded that dioxin caused stillbirth in mice, but that the data on Vietnam Veterans was not conclusive because the exposure data was inadequate, and there had not been sufficient research to determine definitively whether or not myeloid leukemia was caused by exposure to Agent Orange.  However, the examiner noted that studies of benzene toxicity showed a positive link to the development of AML, and that dioxin, the extremely toxic contaminant of Agent Orange, contains two benzene rings.  Because the study sizes were so small, it was difficult to say conclusively that Agent Orange causes AML.  However, the above research indicated that there was at least a possibility that Agent Orange may contribute to the development of these conditions.  The examiner opined that it was at least as likely as not that the Veteran's AML was caused by or a result of his exposure to Agent Orange in Vietnam.  

Additional evidence of record includes opinions from three private physicians to the effect that it was at least as likely as not that the Veteran's exposure to herbicides in Vietnam caused his AML.  One of the physicians noted that a positive link between exposure to Agent Orange and the development of other hematologic malignancies has been scientifically established, and that the Veteran had no other predisposing factors for developing AML.  

In this case, the medical opinions are in agreement that the Veteran had no known predisposing factors for developing AML other than his exposure to Agent Orange in service, and that exposure to dioxins, an extremely toxic contaminant of Agent Orange, is a known risk factor for the development of hematologic malignancies.  

Moreover, the medical opinions, particularly the VA opinion, are well-reasoned, consistent with, and based on a review of the evidentiary record, and are thorough and detailed.  Although none of the physician's could, with any degree of medical certainty, identify the specific cause for the Veteran's hematologic disease, they reached the same conclusions as to the most likely etiology of his AML, i.e., his exposure to herbicides during his Vietnam service.  Consequently, the Board finds that the evidence is in relative equipoise.  Therefore, resolving any reasonable doubt on this issue in the Veteran's favor, the Board finds that service connection for acute myeloid leukemia is warranted.  


ORDER

Service connection for acute myeloid leukemia is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


